DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sintonen (5,826,481) in view of Maxey et al. (3,760,667) and Holderried (3,608,594).
Sintonen shows a method of cutting a piece of wood in a linear system comprising: inserting a first end of a piece of wood into a scanning unit (15) of an automated system; scanning a first portion the first end of the piece of wood for one or more defects via at least one scanner (15); directing the piece of wood along a path through the system directly into a cutting unit (13); and cutting the first portion end of the piece of wood while simultaneously scanning a second portion end of the piece of wood with the at least one scanner (the scanner is always scanning, and the wood veneer is moving during cutting, thus it is getting scanned during cutting).  Sintonen’s scanner appears to be optical, but it does not say. However, Maxey et al. teaches an optical scanner (25,35) for a veneer cutter.  It would have been obvious to one of ordinary skill to have made Sintonen’s scanner optical, since Maxey shows it is known for this purpose.
.

Allowable Subject Matter
Claims 2-10, 12,15-16, and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Examiner, Art Unit 3724